                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:17-cr-00063-FDW-DCK
 UNITED STATES OF AMERICA,                         )
                                                   )
 vs.                                               )
                                                   )
 ALEXANDER GAROUTTE,                               )                       ORDER
                                                   )
         Defendant.                                )
                                                   )

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release (Doc. No. 45). Defendant, citing the COVID-19 pandemic, has asked the Court to serve

the remainder of his sentence in home confinement. Id. at 2. The Court ordered the Government

to respond to Defendant’s motion, giving sixty days to do so. (Doc. No. 46). The Government

has since filed its Response with the Court, (Doc. No. 47), and the matter is ripe for review.

       Defendant was sentenced to imprisonment for eighty months on April 23, 2018 after

pleading guilty to conspiracy to distribute and possess with intent to distribute cocaine, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. (Doc. No. 40, p. 1). On June 17, 2019, the Court

granted the Government’s Rule 35 motion requesting a sentence reduction based on substantial

assistance, thereby reducing Defendant’s sentence to sixty-six moths. (Doc. No. 44). Defendant

now has approximately two years remaining on his sentence, see (Doc. No 47, p. 1), and he

requests the Court to allow him to spend the remainder of his sentence in home confinement due

to the COVID-19 pandemic. (Doc. No. 45, p. 2).

       Courts do not have the authority to direct the Bureau of Prisons (“BOP”) to place a

defendant in a particular location while in custody. See 18 U.S.C. §§ 3621(b), 3624(c); see also

United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (per curiam). Decisions related to
                                               1



       Case 5:17-cr-00063-FDW-DCK Document 48 Filed 07/10/20 Page 1 of 3
home confinement rest exclusively with the Attorney General. 18 U.S.C. § 3624(c)(2); 34 U.S.C.

§ 60541(g); see also United States v. Aiken, No. 1:04-cr-00092-MR-1, 2020 WL 2334095, at *1

(W.D.N.C. May 11, 2020) (“The discretion to release a prisoner to home confinement lies solely

with the Attorney General.”); United States v. Overcash, No. 3:15-cr-263-FDW-1, 2019 WL

1472104, at *3 (W.D.N.C. Apr. 3, 2019). Moreover, a prisoner has no constitutional right to

confinement in any particular place, including in home confinement. See Sandin v. Conner, 515 U.S.

472, 478 (1995) (“[T]he Due Process Clause did not itself create a liberty interest in prisoners to be

free from intrastate prison transfers.”); Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction

has sufficiently extinguished the defendant’s liberty interest to empower the State to confine him in

any of its prisons.”). Following the imposition of a sentence, the Court has limited jurisdiction to

correct or modify that sentence absent specific circumstances enumerated by Congress in 18 U.S.C.

§ 3582. See Freeman v. United States, 564 U.S. 522, 526 (2011) (plurality opinion). The provisions

of that statute, however, are not relevant here as Defendant does not seek a reduction or modification

of his sentence. See generally (Doc. No. 45).

        Nor does the recently-passed CARES Act, in which Congress addressed the COVID-19

pandemic, provide such authority. Aiken, 2020 WL 2334095, at *1; see also CARES Act, Pub. L.

No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020) (“During the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the Bureau,

the Director of the Bureau may lengthen the maximum amount of time for which the Director is

authorized to place a prisoner in home confinement . . . .”).

        Because Defendant requests only a different place of incarceration rather than modification of

the actual term of incarceration, the Court is without authority to grant his request. Accordingly, his

Motion for Compassionate Release (Doc. No. 45) is DENIED.

                                                   2



       Case 5:17-cr-00063-FDW-DCK Document 48 Filed 07/10/20 Page 2 of 3
IT IS SO ORDERED.


                        Signed: July 10, 2020




                                   3



Case 5:17-cr-00063-FDW-DCK Document 48 Filed 07/10/20 Page 3 of 3
